DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 6 lines 27-28, air pump 25 is not visible in Fig. 4. Examiner believes applicant intended to mean Fig. 5 as it is illustrated then. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 25 states “the tube inlet being positioned adjacent to the closed reservoir end”. However as depicted in the illustrations the tube inlet of the capillary does not come close to the closed reservoir end. It is unclear as to where the capillary tube’s inlet is positioned.
 Claim 12 line 25 states “the tube inlet being positioned adjacent to the closed reservoir end”. However as depicted in the illustrations the tube inlet of the capillary does not come close to the closed reservoir end. It is unclear as to where the capillary tube’s inlet is positioned.
Claims 2-11 are rejected due to their dependency on claim 1. Similarly, claims 13-16 are rejected due to their dependency on claim 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,7-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jollie (US 10383292 B2), in view of Hauk (US 4782627 A) and Mehrman (US 20170105368 A1).
Regarding claim 1: Jollie discloses A drainable aerating hydroponics system comprising: a heat management enclosure (32); a water reservoir (80); a perforated basket (176, Fig. 15); a plurality of spouts (128, Fig. 3); the heat management enclosure (32) comprising a reservoir-receiving opening (open top of 32, seen in Fig. 2); the water reservoir (80 holding 26) comprising an open reservoir end (104) and a closed reservoir end (124); the perforated basket (176) comprising a basket rim (Fig. 15); the water reservoir (80) being mounted within the heat management enclosure (32, Fig. 2); the open reservoir end (104) being positioned coincident to the reservoir- receiving opening (Figs. 1 & 2); the closed reservoir end (124) being positioned offset from the reservoir- receiving opening (Fig. 2); the perforated basket (176) being mounted within the water reservoir (Fig. 1); the basket rim being positioned coincident with the open reservoir end (Fig. 1).
Jollie fails to teach at least one capillary tube; the at least one capillary tube comprising a tube inlet and a tube outlet; the at least one capillary tube being laterally mounted to the perforated basket; the plurality of spouts being mounted around the basket rim; the tube inlet being positioned adjacent to the closed reservoir end; the tube outlet being in fluid communication with each of the plurality of spouts.
However, Hauk teaches at least one capillary tube (22) ; a plurality of spouts (30a,30b); the at least one capillary tube comprising a tube inlet (bottom of 22) and a tube outlet (top of 22); the at least one capillary tube (22) being laterally mounted to the perforated basket (Fig. .3); the plurality of spouts (30a,30b) being mounted around the basket rim (Fig. 1); the tube inlet being positioned adjacent to the closed reservoir end (Bottom of 12, Fig. 3); the tube outlet being in fluid communication with each of the plurality of spouts (Col 7 lines 28-34, “As the wick retention member 47 is pivoted clockwise, as viewed in FIG. 3, the surface area of contact between the two wick members 22 and 30 increases, thereby increasing the volume of moisture transfer from the water wick member 22 to the soil wick member 30.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket and reservoir as disclosed by Jollie with the capillary and spouts as taught by Hauk so as to provide a method for continuous water movement into the basket, ensuring that the roots of the plants are always fed. 
Modified Jollie fails to teach an aerator, the aerator being positioned within the water reservoir, drain valve and, the drain valve being integrated into the closed reservoir end.
However, Mehrman teaches an aerator (216), the aerator being positioned within the water reservoir (Fig. 21), drain valve (236) and, the drain valve being integrated into the closed reservoir end (Fig. 23B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the reservoir as disclosed by modified Jollie with the aerator and drain valve as taught by Mehrman so as to provide oxygen into the water as well as an exit for any water that has lost its nutritional value so that the old water within the reservoir can be replaced with additional or recirculated water.
Regarding claim 7: the modified reference teaches the limitations of claim 1 as shown above.
Modified Jollie fails to teach at least one supply tube; the at least one supply tube comprising a supply inlet and a supply outlet; the supply inlet being externally positioned to the heat management enclosure; and, the supply outlet being in fluid communication with the drain valve.
However, Mehrman teaches at least one supply tube (233); the at least one supply tube comprising a supply inlet (235) (para 69, “a supply hose connected to one of the purge valves 234 and 235, to drive the root raft to the upper position shown in FIG. 23B.”) and a supply outlet (para 68, “This container may be filled through the drain-inlet 233 and the filter 242 with the valve 235 open and the valve 234 closed.”) the supply inlet being externally positioned to the heat management enclosure (240) (Fig. 22); and, the supply outlet being in fluid communication with the drain valve (236).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the drain valve as disclosed by modified Jollie with the supply tube as taught by Mehrman so as to introduce fertilizer or nutrients into the water therefore increasing the health of the plant. 
Regarding claim 8: the modified reference teaches the limitations of claim 1 as shown above.
Modified Jollie fails to teach at least one drain tube; the at least one drain tube comprising a drain inlet and a drain outlet; the drain inlet being in fluid communication with the drain valve; and, the drain outlet being externally positioned to the heat management enclosure.
However, Mehrman teaches at least one drain tube (231); the at least one drain tube comprising a drain inlet (232) and a drain outlet (239) the drain inlet being in fluid communication with the drain valve (236); and, the drain outlet being externally positioned to the heat management enclosure (240)(fig. 22)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the drain valve as disclosed by modified Jollie with the drain tube as taught by Mehrman so as to provide a method for the water to exit after it has lost its nutritional value over time. 
Regarding claim 10: the modified reference teaches the limitations of claim 1 as shown above.
Modified Jollie further teaches a trellis (70); at least one light source (248); the trellis being externally mounted to the heat management enclosure (32); the trellis being positioned adjacent to the reservoir-receiving opening (opening of 32 where 84 rests, Fig. 2); and, the at least one light source (248) being mounted offset from the reservoir- receiving opening (see how 248 is offset from where 84 is resting, Fig. 3) by the trellis.
Regarding claim 11: the modified reference teaches the limitations of claim 1 as shown above.
Modified Jollie further teaches a wheel assembly (24); the wheel assembly being externally mounted to the heat management enclosure (32); and, the wheel assembly being positioned opposite to the reservoir-receiving opening about the heat management enclosure (Fig. 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jollie, Hauk, and Mehrman as applied to claim 1 above, and further in view of Hirota (EP 0612691 A1).
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Modified Jollie teaches the water reservoir further comprising an inner reservoir surface (inside surface of 80).
Modified Jollie fails to teach an opaque color coating; and, the opaque color coating being superimposed across the inner reservoir surface.  
However, Hirota teaches an opaque color coating; and, the opaque color coating being superimposed across the inner reservoir surface (page 6 lines 47-48, “A black-colored coating was provided on the inner surface of the liquid reservoir member 18.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inner reservoir surface as disclosed by modified Jollie with the opaque color coating as taught by Hirota so as to absorb the heat within the water reservoir. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jollie, Hauk, and Mehrman as applied to claim 1 above, and further in view of Whitcomb (US 20030188480 A1).
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
Modified Jollie teaches the heat management enclosure further comprising an outer enclosure surface (outer surface of 32).
Modified Jollie fails to teach a reflective coating; and, the reflective coating being superimposed across the outer enclosure surface.
However, Whitcomb teaches a reflective coating; and, the reflective coating being superimposed across the outer enclosure surface (para 30, “The construction of the composite material is shown in greater detail as including an outer layer 30 of reflective material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the outer enclosure surface as disclosed by modified Jollie with the reflective coating as taught by Whitcomb so as to prevent heat from entering the enclosure. 
Claims 4,6 are rejected under 35 U.S.C. 103 as being unpatentable over Jollie, Hauk, and Mehrman as applied to claim 1 above, and further in view of Mays (US 20190124862 A1)
Regarding claim 4: the modified reference teaches the limitations of claim 1 as shown above.
Modified Jollie teaches the water reservoir (80).
Modified Jollie fails to teach the water reservoir further comprising a cylindrical-shaped portion and a conical-shaped portion; the cylindrical-shaped portion being positioned in between the open reservoir end and the conical-shaped portion; the conical-shaped portion being positioned between the cylindrical- shaped portion and the closed reservoir end; and, the conical-shaped portion being oriented away from the cylindrical- shaped portion.
However, Mays teaches the water reservoir further comprising a cylindrical-shaped portion (near 14, Fig. 4) a conical-shaped portion (near 12, Fig. 4); the cylindrical-shaped portion being positioned in between the open reservoir end (15) and the conical-shaped portion (Fig. 4); the conical-shaped portion being positioned between the cylindrical- shaped portion and the closed reservoir end (Fig. 4); and, the conical-shaped portion being oriented away from the cylindrical- shaped portion (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the reservoir as disclosed by modified Jollie with the cylindrical and conical shaped portion as taught by Mays so as to guide the water into the drain valve in a funnel-like system. 
Regarding claim 6: the modified reference teaches the limitations of claim 1 as shown above.
Modified Jollie teaches the aerator (as modified by Mehrman (216) and the at least one capillary tube (as modified by (Hauk 22)).
Modified Jollie fails to teach an air pump; a first flexible tube; a second flexible tube; the air pump being externally positioned to the water reservoir; the air pump being in fluid communication with the aerator through the first flexible tube; and, the air pump being in fluid communication with the at least one capillary tube through the second flexible tube.
However, Mays further teaches an air pump (34); a first flexible tube (37); a second flexible tube (37); the air pump being externally positioned to the water reservoir (Fig. 3); the air pump being in fluid communication with the aerator (35) through the first flexible tube (Fig. 3); and, the air pump being in fluid communication with the at least one capillary tube (as modified by Hauk 22, all elements in the water system will be in fluid communication) through the second flexible tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the air pump and capillary tube as disclosed by modified Jollie with the air pump as taught by Mays so as to increase the amount of nutritional value with the water and ensure that proper mixture of gases and liquid occurs. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jollie, Hauk, and Mehrman as applied to claim 1 above, and further in view of Hasagawa (US 20140196367 A1).
Regarding claim 5: the modified reference teaches the limitations of claim 1 as shown above.
Modified Jollie teaches the perforated basket (146) further comprising a guide-receiving hole (any hole at bottom of basket could act as a guide-receiving hole) and a basket base (base of 146); the basket base being positioned opposite the basket rim about the perforated basket (Fig. 15).
Modified Jollie fails to teach a taproot holder; the taproot holder comprising a lateral brace and an elongated hollow guide; the lateral brace being terminally connected to the elongated hollow guide; and, the elongated hollow guide traversing through the guide-receiving hole.
However, Hasagawa teaches a taproot holder (1) the taproot holder comprising a lateral brace (5, para 27 “Moreover, the case body 2 has formed at its upper end a top opening 5 for the placement of the seed of the plant 27.”) and an elongated hollow guide (2); the lateral brace being terminally connected to the elongated hollow guide (Fig. 1) and, the elongated hollow guide traversing through the guide-receiving hole (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the perforated basked as disclosed by modified Jollie with the taproot holder as taught by Hasagawa so as to allow for a taproot to grow within the perforated basket and decrease the likelihood of failure. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jollie, Hauk, and Mehrman as applied to claim 1 above, and further in view of Martin (US 9974243 B2).
Regarding claim 9: the modified reference teaches the limitations of claim 1 as shown above.
Modified Jollie fails to teach a controller; a plurality of measurement sensors; a plurality of environmental sensors; the plurality of measurement sensors being operatively integrated into the water reservoir, wherein the plurality of measurement sensors is used to monitor a set of measurable conditions within the water reservoir; the plurality of environmental sensors being operatively integrated into the heat management enclosure, wherein the plurality of environmental sensors is used to a set of environmental conditions around the heat management enclosure; and, the controller being electronically connected to the plurality of environmental sensors and the plurality of measurement sensors.
However, Martin teaches a controller (222); a plurality of measurement sensors (220); a plurality of environmental sensors (220); the plurality of measurement sensors being operatively integrated into the water reservoir, wherein the plurality of measurement sensors is used to monitor a set of measurable conditions within the water reservoir (Col 6 lines 22-26, “For example, the sensors may comprise temperature, humidity, CO2, oxygen, radio spectrometer for measuring light spectrum and intensity, digital camera, infrared camera, brix sensors, sensors that detect a specific property of the plant being grown, and/or the like.”); the plurality of environmental sensors being operatively integrated into the heat management enclosure (Fig. 2B), wherein the plurality of environmental sensors is used to a set of environmental conditions around the heat management enclosure (Col 22 lines 56-62, “FIGS. 4E and 4F illustrate one example configuration of how the sensors 416 may be configured. In this case, a temperature sensor 416 is located at each of the fluid outlets and inlets, such as to be able to measure the temperature of the fluid going into the trellis and coming out of the trellis, and a flow sensor is also positioned at the inlet to the trellis and/or at the exit from the temperature regulation apparatus.”); and, the controller being electronically connected to the plurality of environmental sensors and the plurality of measurement sensors (Col 30, lines 13-16, “These electrical connections may, for example, enable power to be transmitted to the lighting module 602, sensor data from the lighting module 602 to be passed back to an electrical controller, and/or the like”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plant cultivation system as disclosed by modified Jollie with the controllers as taught by Martin so as to observe and regulate the conditions of the plant so that the vegetation can grow at an optimized rate. 
Claims 12,15 are rejected under 35 U.S.C. 103 as being unpatentable over Jollie (US 10383292 B2), Hauk (US 4782627 A), Mehrman (US 20170105368 A1), and Mays(US 20190124862 A1),
Regarding claim 12: Jollie teaches a drainable aerating hydroponics system comprising: a heat management enclosure (32); a water reservoir (80); a perforated basket (176, Fig. 15); a plurality of spouts (128); the heat management enclosure (32) comprising a reservoir-receiving opening (open top of 32, seen in Fig. 2); the water reservoir (80) comprising an open reservoir end (104), a closed reservoir end (124), the perforated basket (176) comprising a basket rim (Fig. 15); the water reservoir (80) being mounted within the heat management enclosure (32, Fig. 2); the open reservoir end being positioned coincident to the reservoir- receiving opening (Figs. 1 & 2); the closed reservoir end being positioned offset from the reservoir- receiving opening (Fig. 2); the perforated basket (176) being mounted within the water reservoir (Fig. 1); the basket rim being positioned coincident with the open reservoir end (Fig. 1).
Jollie fails to teach at least one capillary tube; the at least one capillary tube comprising a tube inlet and a tube outlet; the tube inlet being positioned adjacent to the closed reservoir end; the tube outlet being in fluid communication with each of the plurality of spouts.
However, Hauk teaches at least one capillary tube (22) ; a plurality of spouts (30a,30b); the at least one capillary tube comprising a tube inlet and a tube outlet (Fig. 3); the tube inlet being positioned adjacent to the closed reservoir end (Bottom of 12, Fig. 3); the tube outlet being in fluid communication with each of the plurality of spouts (Col 7 lines 28-34, “As the wick retention member 47 is pivoted clockwise, as viewed in FIG. 3, the surface area of contact between the two wick members 22 and 30 increases, thereby increasing the volume of moisture transfer from the water wick member 22 to the soil wick member 30.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket and reservoir as disclosed by Jollie with the capillary and spouts as taught by Hauk so as to provide a method for continuous water movement into the basket, ensuring that the roots of the plants are always fed. 
Modified Jollie fails to teach an aerator, the aerator being positioned within the water reservoir, a drain valve; and, the drain valve being integrated into the closed reservoir end.
However, Mehrman teaches an aerator (216), the aerator being positioned within the water reservoir (Fig. 21), a drain valve (236); and, the drain valve (236) being integrated into the closed reservoir end (Fig. 23B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the reservoir as disclosed by modified Jollie with the aerator and drain valve as taught by Mehrman so as to provide oxygen into the water as well as an exit for any water that has lost its nutritional value so that the old water within the reservoir can be replaced with additional or recirculated water.
Modified Jollie fails to teach ; a cylindrical-shaped portion, and a conical-shaped portion; a cylindrical-shaped portion, and a conical-shaped portion; the cylindrical-shaped portion being positioned in between the open reservoir end and the conical-shaped portion; the conical-shaped portion being positioned between the cylindrical- shaped portion and the closed reservoir end; the conical-shaped portion being oriented away from the cylindrical- shaped portion.
However, Mays teaches; a cylindrical-shaped portion (near 14, Fig 4), and a conical-shaped portion (near 12, Fig. 4); a cylindrical-shaped portion (near 14, Fig 4), and a conical-shaped portion (near 12, Fig. 4); the cylindrical-shaped portion being positioned in between the open reservoir end (15) and the conical-shaped portion (Fig. 4); the conical-shaped portion being positioned between the cylindrical- shaped portion and the closed reservoir end (Fig. 4); the conical-shaped portion being oriented away from the cylindrical- shaped portion (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the reservoir as disclosed by modified Jollie with the conical and cylindrical shaped portions as taught by Mays so as to allow for the water to funnel downwards. 
Regarding claim 15: the modified reference teaches the limitations of claim 12 as shown above.
Modified Jollie fails to teach at least one supply tube; at least one drain tube; the at least one supply tube comprising a supply inlet and a supply outlet; the at least one drain tube comprising a drain inlet and a drain outlet.
However, Mehrman teaches at least one supply tube (233); at least one drain tube (231);  the at least one supply tube comprising a supply inlet (235) (para 69, “a supply hose connected to one of the purge valves 234 and 235, to drive the root raft to the upper position shown in FIG. 23B.”) and a supply outlet (para 68, “This container may be filled through the drain-inlet 233 and the filter 242 with the valve 235 open and the valve 234 closed.”); ); the at least one drain tube comprising a drain inlet (232) and a drain outlet (239);the supply inlet being externally positioned to the heat management enclosure (240) (Fig. 22); the supply outlet being in fluid communication with the drain valve (236); the drain inlet being in fluid communication with the drain valve (236); and, the drain outlet being externally positioned to the heat management enclosure (240)(fig. 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the drain valve as disclosed by modified Jollie with the supply and drain tube as taught by Mehrman so as to provide the reservoir with means for entry of new nutritional water and exit of old used water. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jollie, Hauk, Mays, and Mehrman as applied to claim 12 above, and further in view of Hirota (EP 0612691 A1) and Whitcomb (US 20030188480 A1).
Regarding claim 13: the modified reference teaches the limitations of claim 12 as shown above.
Modified Jollie teaches the water reservoir (80) further comprising an inner reservoir surface (inside surface of 80), and the heat management enclosure (32) further comprising an outer enclosure surface (outer surface of 32).
Modified Jollie fails to teach an opaque color coating; the opaque color coating being superimposed across the inner reservoir surface.
However, Hirota teaches an opaque color coating; the opaque color coating being superimposed across the inner reservoir surface (page 6 lines 47-48, “A black-colored coating was provided on the inner surface of the liquid reservoir member 18.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inner reservoir surface as disclosed by modified Jollie with the opaque color coating as taught by Hirota so as to absorb the heat within the water reservoir. 
Modified Jollie fails to teach a reflecting coating, and, the reflective coating being superimposed across the outer enclosure surface.
However, Whitcomb teaches a reflecting coating, and, the reflective coating being superimposed across the outer enclosure surface (para 30, “The construction of the composite material is shown in greater detail as including an outer layer 30 of reflective material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the outer enclosure surface as disclosed by modified Jollie with the reflective coating as taught by Whitcomb so as to prevent heat from entering the enclosure. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jollie, Hauk, Mehrman, and Mays as applied to claim 12 above, and further in view of Hasagawa (US 20140196367 A1).
Regarding claim 14: the modified reference teaches the limitations of claim 12 as shown above.
Modified Jollie teaches the perforated basket (146) further comprising a guide-receiving hole (any hole at bottom of basket could act as a guide-receiving hole) and a basket base (base of 146); the basket base being positioned opposite the basket rim about the perforated basket (Fig. 15); and at least one capillary tube (as modified by Hauk 22).
Modified Jollie fails to teach a taproot holder; the taproot holder comprising a lateral brace and an elongated hollow guide; the lateral brace being terminally connected to the elongated hollow guide; the elongated hollow guide traversing through the guide-receiving hole.
However, Hasagawa teaches a taproot holder (1); the taproot holder comprising a lateral brace (5, para 27 “Moreover, the case body 2 has formed at its upper end a top opening 5 for the placement of the seed of the plant 27.”) and an elongated hollow guide (2); the lateral brace being terminally connected to the elongated hollow guide (Fig. 1); the elongated hollow guide traversing through the guide-receiving hole (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the perforated basked as disclosed by modified Jollie with the taproot holder as taught by Hasagawa so as to allow for a taproot to grow within the perforated basket and decrease the likelihood of failure. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jollie, Hauk, Mehrman and Mays as applied to claim 12 above, and further in view of Martin (US 9974243 B2).
Regarding claim 16: the modified reference teaches the limitations of claim 12 as shown above.
Modified Jollie teaches a trellis (70); at least one light source (248); a wheel assembly (24); the trellis being externally mounted to the heat management enclosure (32); the trellis being positioned adjacent to the reservoir-receiving opening (opening of 32 where 84 rests, Fig. 2); the at least one light source being mounted offset from the reservoir- receiving opening by the trellis (see how 248 is mounted offset from where 84 is resting, Fig. 3); the wheel assembly being externally mounted to the heat management enclosure; and, the wheel assembly being positioned opposite to the reservoir-receiving opening about the heat management enclosure (Fig. 1).
Modified Jollie fails to teach a controller; a plurality of measurement sensors; a plurality of environmental sensors; the plurality of measurement sensors being operatively integrated into the water reservoir, wherein the plurality of measurement sensors is used to monitor a set of measurable conditions within the water reservoir; the plurality of environmental sensors being operatively integrated into the heat management enclosure, wherein the plurality of environmental sensors is used to a set of environmental conditions around the heat management enclosure; the controller being electronically connected to the plurality of environmental sensors and the plurality of measurement sensors.
However, Martin teaches a controller (222); a plurality of measurement sensors (220); a plurality of environmental sensors (220); the plurality of measurement sensors being operatively integrated into the water reservoir, wherein the plurality of measurement sensors is used to monitor a set of measurable conditions within the water reservoir (Col 6 lines 22-26, “For example, the sensors may comprise temperature, humidity, CO2, oxygen, radio spectrometer for measuring light spectrum and intensity, digital camera, infrared camera, brix sensors, sensors that detect a specific property of the plant being grown, and/or the like.”); the plurality of environmental sensors being operatively integrated into the heat management enclosure (Fig. 2B), wherein the plurality of environmental sensors is used to a set of environmental conditions around the heat management enclosure (Col 22 lines 56-62, “FIGS. 4E and 4F illustrate one example configuration of how the sensors 416 may be configured. In this case, a temperature sensor 416 is located at each of the fluid outlets and inlets, such as to be able to measure the temperature of the fluid going into the trellis and coming out of the trellis, and a flow sensor is also positioned at the inlet to the trellis and/or at the exit from the temperature regulation apparatus.”); the controller being electronically connected to the plurality of environmental sensors and the plurality of measurement sensors (Col 30, lines 13-16, “These electrical connections may, for example, enable power to be transmitted to the lighting module 602, sensor data from the lighting module 602 to be passed back to an electrical controller, and/or the like”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plant cultivation system as disclosed by modified Jollie with the controllers as taught by Martin so as to observe and regulate the conditions of the plant so that the vegetation can grow at an optimized rate. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art not relied upon in this office action teach the following limitations: enclosure, perforated basket, reservoir, aerator, air pump, capillary, spouts, controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619